Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed VJP (Initials) by Commodity Specialist V. J. Peuler (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on the attached Schedule A, which was assessed for duty at the rate of 12% per centum ad va'lorum under the provisions of paragraph 5, Tariff Act of 1930, as modified, consists of calcium naphthenate, a chemical salt, specifically a calcium salt of naphthenic acid, which is not one of the products excepted in the modification of paragraph 5 of the Act by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the instant protests are submitted for decision upon this stipulation, the same being limited to the merchandise described hereinabove and to the claim that said merchandise is properly dutiable at the rate of IOI/2 per centum ad valorem under the provisions of paragraph 5 of the Act, as modified by T.D. 54108.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed by the commodity specialist on the invoices accompanying the entries covered by the involved protests properly dutiable under paragraph 5 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, at the rate of 10% per centum ad valorem as chemical compounds, not specially provided for, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly.